OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) CT Corporation System 155 Federal Street, Suite 700Boston, MA 02110 (Name and Address of Agent for Service) With a copy to: Tina H. Bloom Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 and John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A member Firm of The 1940 Act Law GroupTM 11300 Tomahawk Creek Parkway, Suite 310 Leawood, KS66211 Registrant's telephone number, including area code:(610) 558-2800 Date of fiscal year end:October 31st Date of reporting period: July 31, 2013 Item 1.Schedule of Investments. The Chesapeake Growth Fund Schedule of Investments July 31, 2013 (Unaudited) Common Stocks - 98.2% Shares Value Consumer Discretionary - 29.4% Automobiles - 2.1% Harley-Davidson, Inc. $ Hotels, Restaurants & Leisure - 4.6% Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts, Ltd. Household Durables - 1.7% Toll Brothers, Inc. * Internet & Catalog Retail - 7.0% Amazon.com, Inc. * Liberty Interactive Corp. - Series A * priceline.com, Inc. * Media - 8.9% Discovery Communications, Inc. - Class C * DreamWorks Animation SKG, Inc. - Class A * Liberty Media Corp. * Scripps Networks Interactive, Inc. - Class A Walt Disney Co. (The) Multiline Retail - 1.3% J.C. Penney Co., Inc. * Textiles, Apparel & Luxury Goods - 3.8% lululemon athletica, inc. * Michael Kors Holdings Ltd. * Under Armour, Inc. - Class A * Consumer Staples - 2.4% Beverages - 0.7% Monster Beverage Corp. * Food & Staples Retailing - 1.7% Whole Foods Market, Inc. The Chesapeake Growth Fund Schedule of Investments (Continued) Common Stocks - 98.2%(Continued) Shares Value Energy - 7.7% Oil, Gas & Consumable Fuels - 7.7% Anadarko Petroleum Corp. $ EOG Resources, Inc. Pioneer Natural Resources Co. Financials - 14.2% Capital Markets - 1.9% Goldman Sachs Group, Inc. (The) Diversified Financial Services - 10.3% Bank of America Corp. Citigroup, Inc. MasterCard, Inc. - Class A Insurance - 2.0% American International Group, Inc. * Health Care - 10.4% Biotechnology - 5.3% Alexion Pharmaceuticals, Inc. * Gilead Sciences, Inc. * Health Care Providers & Services - 5.1% Humana, Inc. Industrials - 3.4% Aerospace & Defense - 2.6% Boeing Co. (The) Machinery - 0.8% Cummins, Inc. Information Technology - 23.5% Communications Equipment - 3.7% QUALCOMM, Inc. Ruckus Wireless, Inc. * Computers & Peripherals - 6.4% Apple, Inc. The Chesapeake Growth Fund Schedule of Investments (Continued) Common Stocks - 98.2%(Continued) Shares Value Information Technology - 23.5%(Continued) Computers & Peripherals - 6.4%(Continued) NetApp, Inc. $ Internet Software & Services - 5.9% Facebook, Inc. - Class A * Google, Inc. - Class A * Youku Tudou, Inc. - ADR * Semiconductors & Semiconductor Equipment - 1.7% ARM Holdings plc - ADR Broadcom Corp. - Class A Software - 5.8% NetSuite, Inc. * salesforce.com, inc. * Splunk, Inc. * Materials - 3.6% Chemicals - 1.4% Monsanto Co. Containers & Packaging - 2.2% Crown Holdings, Inc. * Telecommunication Services - 3.6% Diversified Telecommunication Services - 3.6% Equinix, Inc. * Total Common Stocks(Cost$6,404,501) $ The Chesapeake Growth Fund Schedule of Investments (Continued) Money Market Funds - 0.8% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) $ Fidelity Institutional Money Market Portfolio - Class I, 0.07% (a) Total Money Market Funds(Cost$73,147) $ Total Investments at Value - 99.0% (Cost $6,477,648) $ Other Assets in Excess of Liabilities-1.0% Total Net Assets - 100.0% $ ADR- American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of July 31, 2013. See accompanying notes to Schedule of Investments. The Chesapeake Growth Fund Notes to Schedule of Investments July 31, 2013 (Unaudited) 1. Securities Valuation The Chesapeake Growth Fund’s (the “Fund”) securities that are traded on any stock exchange are generally valued at the last quoted sale price.Lacking a last sales price, an exchange traded security is generally valued at its last bid price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies adopted by the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less may be valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.For disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
